Citation Nr: 0801067	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for the residuals of a 
ruptured left ear drum.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1970 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the VA Form 9 dated March 2004 the veteran specifically 
requested a hearing before a Veterans Law Judge at the RO, a 
Travel Board hearing.  While the veteran was accorded a 
hearing before a Decision Review Officer, he has not been 
accorded the requested Travel Board hearing.  Recently, the 
veteran and his representative have asserted his desire to 
still have this hearing.  Accordingly, the veteran should be 
scheduled for the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested a Travel Board 
hearing before the Board at the RO in 
the order that this original request 
for a hearing was received.  The 
veteran and his representative must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

